EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the New York Stock Exchange.Certain of the prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/9/2012 Sale 1 10/10/2012 Sale 2 10/11/2012 Sale 3 10/12/2012 Sale 4 10/16/2012 Sale 10/17/2012 Sale 11/20/2012 Sale 5 11/21/2012 Sale 6 11/23/2012 Sale 7 11/26/2012 Sale 8 11/27/2012 Sale 9 11/28/2012 Sale 10 11/29/2012 Sale 11 11/30/2012 Sale 12 12/3/2012 Sale 13 12/4/2012 Sale 14 12/5/2012 Sale 15 12/6/2012 Sale 16 1 This transaction was executed in multiple trades at prices ranging from $6.55 – 6.69. 2 This transaction was executed in multiple trades at prices ranging from $6.52 – 6.59. 3 This transaction was executed in multiple trades at prices ranging from $6.50 – 6.65. 4 This transaction was executed in multiple trades at prices ranging from $6.50 – 6.62. 5 This transaction was executed in multiple trades at prices ranging from $5.50 – 5.62 6 This transaction was executed in multiple trades at prices ranging from $5.67 – 5.94. 7 This transaction was executed in multiple trades at prices ranging from $6.00 – 6.01. 8 This transaction was executed in multiple trades at prices ranging from $6.00 – 6.04. 9 This transaction was executed in multiple trades at prices ranging from $6.00 – 6.07. 10 This transaction was executed in multiple trades at prices ranging from $6.00 – 6.08. 11 This transaction was executed in multiple trades at prices ranging from $6.07 – 6.29. 12 This transaction was executed in multiple trades at prices ranging from $6.57 – 6.62. 13 This transaction was executed in multiple trades at prices ranging from $6.61 – 6.73. 14 This transaction was executed in multiple trades at prices ranging from $6.50 – 6.70. 15 This transaction was executed in multiple trades at prices ranging from $6.50 – 6.60. 16 This transaction was executed in multiple trades at prices ranging from $6.30 – 6.45.
